DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.
 Double Patenting
The terminal disclaimer filed on 04/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 16,442,197 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110).
Regarding claim 1, Krafutler teaches (figure 2) an end tip (end piece 42) configured to be inserted into a rail (3, column 3 lines 18-21) of a shade system contained within a loop of material of a shade (column 3 lines 15-21) of the shade system and to travel in a track (1) of a shade system, comprising:
a body portion (elements 421 and 423 of end piece 42) having a diameter (at 421), the body portion comprising
a first section (element 421) comprising a material with a hardness (this is made of a material, and all materials have a hardness) and 
a second section (element 423) having a first end (left side) and a second end (right side) opposite the first end, the first end coupled to the first section (fig. 2) and the second end configured to be inserted into the rail (3) contained within the loop of material of the shade (fig. 2), the second section comprising a material with a hardness (this is made of a material, and all materials have a hardness), and 
a head portion (424) coupled to the first section (fig. 2), the head portion comprising the material of the first section (the head portion and first second are components of the same piece, and in this case are made of the same material); 
wherein the head portion (424) has a width that is wider than the diameter of the body portion (fig. 2 shows that 424 is wider than 421). Krafutler does not teach the first section comprising a first material having a first hardness and the second section comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness.
Drifka teaches (figure 10) a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a component with a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.
	Regarding claim 7, Krafutler teaches (figure 2) a rod (2) having a central bore (shown in fig. 2), wherein the second section (423) of the body portion is at least partially inserted into (fig. 2) and attached to the rod (the rod juts into the second portion at the point where the first section and second section meet).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1, and further in view of Kao (US 20170022756).
	Regarding claims 2-3, modified Krafutler does not teach that the first section comprises a neck region and a shoulder region; and wherein the second section comprises an internal lip provided around the neck region of the first section and configured to retain the shoulder region of the first section within the second section, wherein the second section is overmolded over the neck region and shoulder region of the first section.
	Kao teaches (figs. 1, 4, and 5) a shade system with a first section (32) that comprises a neck region (322) and a shoulder region (323); and a second section (31) that comprises an internal lip (312) provided around the neck region (322) of the first section and configured to retain the shoulder region (323) of the first section (32) within the second section (31), wherein the second section (31) is overmolded over the neck region and shoulder region of the first section (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler with the teachings of Kao so that the first section comprises a neck region and a shoulder region; and wherein the second section comprises an internal lip provided around the neck region of the first section and configured to retain the shoulder region of the first section within the second section, wherein the second section is overmolded over the neck region and shoulder region of the first section. This alteration provides the predictable and expected results of the sections being able to be quickly connected and disconnected from each other. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Langenbach (US PG Pub 20030046870).
Regarding claim 4, modified Krafutler does not teach the first material comprising at least one of a polyamide, polyoxymethylene, or acrylonitrile butadiene styrene.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Coenraets (US PG Pub 20050211397).
Regarding claim 5, modified Krafutler does not teach the second material comprising a thermoplastic polyurethane.
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Lee (US Patent 4975207).
Regarding claim 6, modified Krafutler does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the second material for the first section being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110) as applied to claim 1 above, and further in view of Buhr (US Patent 5934353).
	Regarding claims 8-9, modified Krafutler does not teach that the first section and the second section are configured to separate when a load of 10 lbs. or more is applied to one or both of the first section or the second section, and that the first section and the second section separate when the load is applied statically or dynamically.
Buhr teaches (figure 8) a rollable screen guide assembly with components that are configured to separate when a static load at least 10 lbs. is applied statically (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Buhr by configuring the first and second sections to separate when a static load of at least 10lbs is applied. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579) in view of Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Buhr (US Patent 5934353).
	Regarding claim 10, Krafutler teaches (fig. 2) a shade system, comprising: 
a first track (1) having a C-shaped cross-section (fig. 2); 
a second track (also 1 because there are two, the figures only show one of the two tracks or risers, see column 3 lines 10-12) having a C-shaped cross-section (fig. 2); 
a shade (2) having a loop of shade material (2’); 
a rail (3) contained in the loop of shade material (column 3 lines 15-21); 
a first end tip (end piece 42, one per track) extending from a first side of the rail (as shown in fig. fig. 2); and 
a second end tip (the other end piece 42, for the other track that is not depicted in fig. 2) extending from a second side of the rail (the right side, not shown in fig. 2); 
wherein the first end tip is configured to move along the first track during normal operation and the second end tip is configured to move along the second track during normal operation (column 4 lines 9-20); 
wherein each of the first end tip and the second end tip comprises 
a body portion (elements 421 and 423) having a diameter (at 421), the body portion comprising 
a first section (element 421) comprising a material with a hardness (this is made of a material, and all materials have a hardness) and 
a second section (element 423) coupled to the first section (fig. 2) having a first end (left end in fig. 2) and a second end (right side in fig. 2) opposite the first end, the first end coupled to the first section (fig. 2) and the second end inserted into the rail (3) contained within the loop of material of the shade (fig. 2), the second section comprising a material with a hardness (this is made of a material, and all materials have a hardness); and 
a head portion (424) coupled to the first section (fig. 2), the head portion comprising the material of the first section (the head portion and first second are components of the same piece, and in this case are made of the same material); 
wherein the head portion (424) of each of the first end tip and the second end tip has a width (fig. 2).
Krafutler does not teach that the first and second tracks each have two inwardly projecting lips separated by a distance, and that the width of the head portion of the first and second end tips is wider than the distance between the inwardly projecting lips of the first and second tracks, that the diameter of the body portion of each of the first end tip and the second end tip is less than the distance between the projecting lips of the first and second tracks, that the first section comprising a first material having a first hardness and the second section comprising a second material having a second hardness; wherein the first hardness is higher than the second hardness, and that the first section and the second section of the respective first end tip or the second end tip separate when a load at or above a threshold load is applied to the respective first end tip or the second end tip.
	Kraeutler teaches (figure 2) a shade system with a shade (5) and a set of tracks (1, 2), each track having two inwardly projecting lips separated by a distance (C), each track having an end tip (6) with a head portion (the rounded portion on the left in fig. 2) that is wider than the distance between the inwardly projecting lips of the first and second tracks (fig. 2), and that the diameter of a body portion (6a) of the end tips is less than the distance between the projecting lips of the first and second tracks (fig. 2).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafutler by adding to the first and second tracks two inwardly projecting lips separated by a distance, and by making the head portion of the first and second end tips wider than the distance between the inwardly projecting lips of the first and second tracks, and the diameter of the body portion of each of the first end tip and the second end tip less than the distance between the projecting lips of the first and second tracks as taught by Kraeutler. This alteration provides the predictable and expected result of structure to keep the end tip engaged with the track, without limiting functionality.
Drifka teaches (figure 10) a shade system that travels in a guide portion (16) of a vertical roll up door assembly that includes a first section (38) with a first hardness and a second section (40) with a second hardness; wherein the first hardness is higher than the second hardness (paragraph 0052, lines 5-15). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krafulter to incorporate the teachings of Drifka by having the first section and the second section be made from materials of different hardnesses, with the first hardness being greater than the second hardness. This alteration provides the predictable and expected results of the first material being more durable to wear and/or the second portion being able to deform to and disengage from the track upon a sudden impact as a couple non-limiting examples.
Buhr teaches (figure 8) a rollable screen guide assembly with components that are configured to separate when a static load above a threshold value (at least 10 lbs.) is applied (column 4, lines 56-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Buhr by configuring the first and second sections to separate when a load above a threshold value is applied to the end tips. This alteration provides the predictable and expected result of the shade dislodging from the tracks instead of breaking if a force is applied in the wrong direction, thus making the assembly more durable.
Regarding claim 11, Krafulter teaches (fig. 2) two tracks (both 1), and wherein the first track further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end) and the second track (also 1) further comprises a first end and an opposing second end (it is inevitable that the track has a top end and a bottom end). Krafulter is silent concerning the shade system being installed in a window frame having a bottom sill, and wherein the second ends of the first track and the second track extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks.
	Drifka teaches (fig. 1) a cover system (10) being installed in a frame (20) having a bottom sill (fig. 1), and two tracks (16, and 18), wherein the second ends (bottom ends) of the first track (16) and the second track (18) extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks (as shown in fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafulter by having the shade system being installed in a window frame having a bottom sill, and wherein the second ends of the first track and the second track extend to the bottom sill such that substantially no space is provided between the bottom sill and the first second ends of the first and second tracks. This alteration provides the predictable and expected results of the tracks leading end tips all the way to the sill, making the system more secure.
Regarding claim 20, modified Krafutler includes the modification using Buhr, which teaches the threshold load being static and at least 10 lbs. (column 4, lines 56-58).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Buhr (US Patent 5934353) as applied to claim 11, and further in view of Klish (US 20180371833).
	Regarding claim 12, modified Krafutler does not teach that at least a portion of the shade is retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced from 1 inch to 3 inches away from the security box.
	Klish teaches (fig. 2) a shade system (100) with a portion of a shade (100) is retractably housed within in a security box (120), wherein first ends (the top ends) of a first track (130a) and a second track (130b) in proximity to the security box are spaced at a distance away from the security box (fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teaching of Kish by having a portion of the shade retractably housed within a security box, wherein first ends of the first track and the second track in proximity to the security box are spaced away from the security box. This alteration provides the predictable and expected result of a track that is selected based upon the exact distance the shade is desired to be drawn to. Although Kish does not explicitly teach a distance of at least one inch between the end of the tracks and the security box, it is noted that the courts have held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). This alteration provides the predictable and expected result of a desired length providing the desired strength to the device.
Regarding claim 13, modified Krafutler does not teach that the first ends of the first track and the second track are angled.
Klish teaches (figure 3) that the ends of the first track and the second track (bottom of 140a and 140b) are angled (142a and 142b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Hudoba to incorporate the teachings of Klish by having the first ends of the first and second track be angled. This alteration provides the predictable and expected result of avoiding sharp corners on the end of the track that could damage the shade or risk harming an operator of the device.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), Buhr (US Patent 5934353), and Klish (US 20180371833) as applied to claim 13, and further in view of Lu (US PG Pub 20150308187).
Regarding claim 14, modified Krafutler does not teach that an angled plug is contained in each of the first track and the second track at the first ends of the first track and the second track.
Lu teaches (figure 2) angled plugs (112 and 116, the plugs have a square base with 90 degree angles) that can go into both ends of tracks (14) on a shade device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler to incorporate the teachings of Lu by fitting plugs into the first end of each of the tracks. This alteration provides the predictable and expected result of blocking off the ends of the tracks to both keep the end tips inside the tracks, and protect the tracks from debris that could damage the structure.
	Regarding claim 15, modified Krafutler inevitably teaches that upon separation of the first section (element 421) and the second section (element 423), the first section is retained in the respective first or second track between the angled plug and the bottom sill (distance between the inwardly projecting lips are narrower than the widest part of the first section, so the first section would inevitable be retained in the track between the plug at the top and the sill at the bottom upon separation of the elements).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Buhr (US Patent 5934353) as applied to claim 10, and further in view of Lee (US Patent 4975207).
Regarding claim 16, modified Krafulter does not teach that the second hardness is a Shore D hardness of no more than 65.  
Lee teaches that low temperature impact resistance is obtained when the thermoplastic polyurethane elastomer has a Shore D hardness of at least 40. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Hudoba by having the second material for the first portion being made out of polyurethane with a Shore D hardness of 40. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), Buhr (US Patent 5934353), and Lee (US Patent 4975207), as applied to claim 16, and further in view of Langenbach (US PG Pub 20030046870) and Coenraets (US PG Pub 20050211397).
Regarding claim 17, modified Krafutler does not teach that the first material comprises at least one of a polyamide or an acrylonitrile butadiene styrene and wherein the second material comprises a thermoplastic polyurethane.  
Langenbach teaches (figure 1) a breakaway panel mechanism with a pin (20) made out of polyamide (paragraph 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler by having the first material for the first portion being made out of polyamide. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Coenraets teaches (figure 33) a panel device in guide tracks that closes off an opening with a sliding section (71) made out of polyurethane. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify modified Krafutler by having the second material for the first portion being made out of polyurethane. This alteration provides the predictable and expected result of a cheap material that is easy to source with the required hardness for functionality of the assembly. 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krafutler (US Patent 5056579), Drifka (US PG Pub 20120241110), Kraeutler (US 5141043), and Buhr (US Patent 5934353) as applied to claim 10, and further in view of Kao (US 20170022756).
	Regarding claims 18-19, modified Krafutler does not teach that for each of the first end tip and the second end tip, the first section comprises a neck region and a shoulder region; and wherein the second section comprises an internal lip provided around the neck region of the first section and configured to retain the shoulder region of the first section within the second section, wherein the second section is overmolded over the neck region and shoulder region of the first section.
	Kao teaches (figs. 1, 4, and 5) a shade system with a first section (32) that comprises a neck region (322) and a shoulder region (323); and a second section (31) that comprises an internal lip (312) provided around the neck region (322) of the first section and configured to retain the shoulder region (323) of the first section (32) within the second section (31), wherein the second section (31) is overmolded over the neck region and shoulder region of the first section (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Krafutler with the teachings of Kao so that the first section comprises a neck region and a shoulder region; and wherein the second section comprises an internal lip provided around the neck region of the first section and configured to retain the shoulder region of the first section within the second section, wherein the second section is overmolded over the neck region and shoulder region of the first section. This alteration provides the predictable and expected results of the sections being able to be quickly connected and disconnected from each other. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues regarding claim 1 that “In the Final Office Action, the Examiner clarifies that the element in the prior art the Examiner equates to the recited second end tip body section is element 2 of Krafutler: "the second section being the left end of element 2 that surrounds the first section as shown in fig. 2 and is coupled to element 421." Final Office Action. p. 17. However, on page 8 of the Office Action, the Examiner also cites element 2 as disclosing the shade element of the shade system: 
"Krafutler teaches (fig. 2) a shade system, comprising: ... a shade (2) having a loop of shade material (2')." This is the appropriate cite, as element 2 of Krafutler does, in fact, reference the Krafutler shade, rather than any portion of the Krafutler end tip 42: "a flexible curtain 2 including at least one horizontal sheath 2'." Krafutler. col 3, Ins. 17-18. (emphasis added). 
Though Applicant believes it is apparent that element 2 of Krafutler cannot be both the shade and a portion of the end tip of the shade rod, that element 2 of Krafutler is in fact a shade, as expressly stated in the specification of Krafutler and acknowledged by the Examiner within the Final Office Action, and that a shade, specifically a flexible curtain, is a significantly different structural element from the end tip of a shade system, in order to further clarify the above points, Applicant has amended independent claim 1 to add further structural details relating to the second section of the end tip body. Specifically, claim 1, as amended, recites: "a second section having a first end and a second end opposite the first end, the first end coupled to the first section and the second end configured to be inserted into the rail contained within the loop of material of the shade." The rail (tube 3) of Krafutler is slid within the loop (sheath 2') of the flexible curtain 2. Krafutler. col 3, Ins. 19-21. As flexible curtain 2 surrounds tube 3 when tube 3 is slid within flexible curtain 2 (See, Krafutler, FIG. 3), and no part of flexible curtain 2 is inserted or configured to be inserted into tube 3, flexible curtain 2 of Krafutler fails to disclose any form of structural element that is configured to be inserted into the rail, much less a section of an end tip body. 
As such, neither Krafutler, nor any reference cited by the Examiner, discloses a shade system end tip having a two-part body as recited in amended claim 1, specifically, having "a second section having a first end and a second end opposite the first end, the first end coupled to  
the first section and the second end configured to be inserted into the rail contained within the loop of material of the shade."”
	The examiner notes that in the above rejection, the second section is taught by element 423, and no longer element 2. The second section (element 423) includes a first end (left side) and a second end (right side) opposite the first end, the first end coupled to the first section (fig. 2) and the second end is configured to be inserted into the rail (3) contained within the loop of material of the shade (fig. 2), as required by the claim.
	The applicant argues regarding claim 10 that “Similar amendments are made to independent claim 10 as those discussed with respect to independent claim 1. Specifically, claim 10, as amended, recites: "a second section having a first end and a second end opposite the first end, the first end coupled to the first section and the second end inserted into the rail contained within the loop of material of the shade."”
	The examiner again notes that in the above rejection, the second section is taught by element 423, and no longer element 2. The second section (element 423) includes a first end (left side) and a second end (right side) opposite the first end, the first end coupled to the first section (fig. 2) and the second end is configured to be inserted into the rail (3) contained within the loop of material of the shade (fig. 2), as required by the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634